
	
		III
		109th CONGRESS
		2d Session
		S. RES. 408
		IN THE SENATE OF THE UNITED STATES
		
			March 28, 2006
			Mr. Hagel (for himself,
			 Mrs. Clinton, and
			 Mr. DeWine) submitted the following
			 resolution; which was referred to the Committee on Health, Education, Labor, and
			 Pensions
		
		
			May 2, 2006
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Expressing the sense of the Senate that the
		  President should declare lung cancer a public health priority and should
		  implement a comprehensive interagency program that will reduce lung cancer
		  mortality by at least 50 percent by 2015.
	
	
		Whereas lung cancer is the leading cause of cancer death
			 for both men and women, accounting for 28 percent of all cancer deaths;
		Whereas lung cancer kills more people annually than breast
			 cancer, prostate cancer, colon cancer, liver cancer, melanoma, and kidney
			 cancer combined;
		Whereas, since the National Cancer Act of 1971 (Public Law
			 92–218; 85 Stat. 778), coordinated and comprehensive research has elevated the
			 5-year survival rates for breast cancer to 87 percent, for prostate cancer to
			 99 percent, and colon cancer to 64 percent;
		Whereas the survival rate for lung cancer is still only 15
			 percent and a similar coordinated and comprehensive research effort is required
			 to achieve increases in lung cancer survivability rates;
		Whereas 60 percent of lung cancer is now diagnosed in
			 nonsmokers and former smokers;
		Whereas 2/3 of nonsmokers diagnosed
			 with lung cancer are women;
		Whereas certain minority populations, such as black males,
			 have disproportionately high rates of lung cancer incidence and mortality,
			 notwithstanding their lower smoking rate;
		Whereas members of the Baby Boomer generation are entering
			 their sixties, the most common age for the development of cancer;
		Whereas tobacco addiction and exposure to other lung
			 cancer carcinogens such as Agent Orange and other herbicides and battlefield
			 emissions are serious problems among military personnel and war
			 veterans;
		Whereas the August 2001 Report of the Lung Cancer Progress
			 Review Group of the National Cancer Institute stated that funding for lung
			 cancer research was far below the levels characterized for other common
			 malignancies and far out of proportion to its massive health
			 impact;
		Whereas the Report of the Lung Cancer Progress Review
			 Group identified as its highest priority the creation of
			 integrated, multidisciplinary, multi-institutional research consortia organized
			 around the problem of lung cancer rather than around specific research
			 disciplines; and
		Whereas the United States must enhance its response to the
			 issues raised in the Report of the Lung Cancer Progress Review Group: Now,
			 therefore, be it
		
	
		That it is the sense of the Senate
			 that the President should—
			(1)declare lung
			 cancer a public health priority and immediately lead a coordinated effort to
			 reduce the mortality rate of lung cancer by 50 percent by 2015;
			(2)direct the
			 Secretary of the Department of Health and Human Services to increase funding
			 for lung cancer research and other lung cancer-related programs within a
			 coordinated strategy and defined goals, including—
				(A)translational
			 research and specialized lung cancer research centers;
				(B)expansion of
			 existing multi-institutional, population-based screening programs incorporating
			 state of the art image processing, centralized review, clinical management, and
			 tobacco cessation protocols;
				(C)research on
			 disparities in lung cancer incidence and mortality rates;
				(D)graduate medical
			 education programs in thoracic medicine and cardiothoracic surgery;
				(E)new programs
			 within the Food and Drug Administration to expedite the development of
			 chemoprevention and targeted therapies for lung cancer;
				(F)annual reviews by
			 the Agency for Healthcare Research and Quality of lung cancer screening and
			 treatment protocols;
				(G)the appointment
			 of a lung cancer director within the Centers for Disease Control and Prevention
			 with authority to improve lung cancer surveillance and screening programs;
			 and
				(H)lung cancer
			 screening demonstration programs under the direction of the Centers for
			 Medicare and Medicaid Services;
				(3)direct the
			 Secretary of Defense, in conjunction with the Secretary of Veterans Affairs, to
			 develop a broad-based lung cancer screening and disease management program
			 among members of the Armed Forces and veterans, and to develop technologically
			 advanced diagnostic programs for the early detection of lung cancer;
			(4)appoint the Lung
			 Cancer Scientific and Medical Advisory Committee comprised of medical,
			 scientific, pharmaceutical, and patient advocacy representatives to work with
			 the National Lung Cancer Public Health Policy Board and to report to the
			 President and Congress on the progress and the obstacles in achieving the goal
			 described in paragraph 1; and
			(5)convene a
			 National Lung Cancer Public Health Policy Board comprised of multiagency and
			 multidepartment representatives and at least 3 members of the Lung Cancer
			 Scientific and Medical Advisory Committee, that will oversee and coordinate all
			 efforts to accomplish the mission of reducing lung cancer mortality rate by 50
			 percent by 2015.
			
